Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11 and 20 have been amended to recite “without additional data, the set of data and the received second set of data are undecipherable.”  On pages 9-10 of the remarks, Applicant argues “As discussed during the telephonic interview, claim 1 has been amended to require that the cellular wireless network detects that the first instance of user equipment (UE) transmitted a set of data using a first grant-free transmission configuration and a second grant-free transmission configuration.  A collision occurs between the set of data and a second set of data transmitted by another UE.  This second set of data from another UE cannot be deciphered due to the collision without additional information.  The second set of data is reconstructed by the cellular wireless network using the replication of the set of data that was transmitted using the second grant-free transmission configuration and the cellular wireless network having scheduled the set of data for transmission using the first and second grant-free transmission configurations.
As discussed, the art of record cannot perform such a reconstruction.  Zhang, which appears to be the most relevant reference, relies on a pilot needing to be successfully decoded.  Zheng appears to only consider a solution when the pilot of an uplink transmission can be successfully decoded.  Zheng, ¶21. In contrast, the collision of the Applicant’s claimed arrangement data cannot be deciphered without additional information.
For at least these reasons, claim 1 is nonobvious over the cited references. The remaining independent claims are nonobvious for at least some of the similar reasons.”
Applicant’s arguments have been fully considered and are persuasive.  The rejections of claims 1 and 20 under 35 U.S.C. 103 and claim 11 under 35 U.S.C. 102(a)(1)/102(a)(2) have been withdrawn.   Accordingly, Claims 1, 5-12 and 15-20 are allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.